561 So. 2d 1284 (1990)
Thomas W. HICKS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-03070.
District Court of Appeal of Florida, Second District.
May 23, 1990.
Rehearing Denied June 14, 1990.
Robert E. Turffs of Kanetsky, Moore & DeBoer, P.A., Venice, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joseph R. Bryant, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Thomas Hicks appeals his conviction for use of a child in a sexual performance. § 827.071(2), Fla. Stat. (1989). The sole issue is whether a defendant's ignorance of the victim's age constitutes a viable defense. For the same public policy reasons that were set forth in our recent decision State v. Sorakrai, 543 So. 2d 294 (Fla. 2d DCA 1989), dealing with a violation of section 800.04(2) (lewd assault upon a child), we hold that it does not.
Affirmed.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.